


110 HR 5171 IH: National Geologic Mapping

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5171
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Costa (for
			 himself and Mr. Rahall) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize and amend the National Geologic Mapping
		  Act of 1992.
	
	
		1.Short titleThis Act may be cited as the
			 National Geologic Mapping
			 Reauthorization Act of 2008.
		2.FindingsSection 2(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended—
			(1)by striking
			 paragraph (1) and inserting the following:
				
					(1)although
				significant progress has been made in the production of geologic maps since the
				establishment of the national cooperative geologic mapping program in 1992, no
				modern, digital, geologic map exists for approximately 75 percent of the United
				States;
					;
				and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (C), by inserting homeland and after planning
			 for;
				(B)in subparagraph
			 (E), by striking predicting and inserting
			 identifying;
				(C)in subparagraph
			 (I), by striking and after the semicolon at the end;
				(D)by redesignating
			 subparagraph (J) as subparagraph (K); and
				(E)by inserting after
			 subparagraph (I) the following:
					
						(J)recreation and
				public awareness; and
						;
				and
				(3)in paragraph (9),
			 by striking important and inserting
			 available.
			3.PurposeSection 2(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and
			 management before the period at the end.
		4.Deadlines for
			 actions by the United States Geological SurveySection 4(b)(1) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended in the second
			 sentence—
			(1)in subparagraph
			 (A), by inserting Natural before Resources of the
			 House and striking not later than and all that follows
			 through the semicolon and inserting not later than 1 year after the date
			 of enactment of the National Geologic Mapping Reauthorization Act of
			 2008;;
			(2)in subparagraph
			 (B), by striking not later than and all that follows through
			 in accordance and inserting not later than 1 year after
			 the date of enactment of the National Geologic Mapping Reauthorization Act of
			 2008 in accordance; and
			(3)in the matter
			 preceding clause (i) of subparagraph (C), by striking not later
			 than and all that follows through submit and inserting
			 submit biennially and by inserting Natural before
			 Resources of the House.
			5.Geologic mapping
			 program objectivesSection
			 4(c)(2) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is
			 amended—
			(1)by striking
			 geophysical-map data base, geochemical-map data base, and a;
			 and
			(2)by striking
			 provide and inserting provides.
			6.Geologic mapping
			 program componentsSection
			 4(d)(1)(B)(ii) of the National Geologic Mapping Act of 1992 (43 U.S.C.
			 31c(d)(1)(B)(ii)) is amended—
			(1)in subclause (I),
			 by striking and after the semicolon at the end;
			(2)in
			 subclause (II), by striking the period at the end and inserting ;
			 and; and
			(3)by
			 adding at the end the following:
				
					(III)the needs of
				land management agencies of the Department of the
				Interior.
					.
			7.Geologic mapping
			 advisory committee
			(a)MembershipSection 5(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 the Secretary of the Interior or a designee from a land management
			 agency of the Department of the Interior, after Administrator of
			 the Environmental Protection Agency or a designee,;
					(B)by inserting
			 and after Energy or a designee,; and
					(C)by striking
			 , and the Assistant to the President for Science and Technology or a
			 designee; and
					(2)in paragraph
			 (3)—
					(A)by striking
			 Not later than and all that follows through
			 consultation and inserting In
			 consultation;
					(B)by striking
			 Chief Geologist, as Chairman and inserting Associate
			 Director for Geology, as Chair; and
					(C)by striking
			 one representative from the private sector and inserting
			 2 representatives from the private sector.
					(b)DutiesSection 5(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(b)) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (3) as paragraph (4); and
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)at the request of the President, a designee
				of the President, the Committee on Natural Resources of the House of
				Representatives, or the Committee on Energy and Natural Resources of the
				Senate, provide an overview report on the quality, utility, and appropriateness
				of geologic maps (including maps of geologic hazards) used or disseminated by
				Federal agencies for regulation or land-use planning;
				and
						.
				(c)Conforming
			 AmendmentSection 5(a)(1) of the National Geologic Mapping Act
			 of 1992 (43 U.S.C. 31d(a)(1)) is amended by striking 10-member
			 and inserting 11-member.
			8.Functions of
			 national geologic-map databaseSection 7(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended—
			(1)in
			 paragraph (1), by striking geologic map and inserting
			 geologic-map; and
			(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
				
					(A)all maps developed
				with funding provided by the National Cooperative Geologic Mapping Program,
				including under the Federal, State, and education
				components;
					.
			9.Biennial
			 reportSection 8 of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31g) is amended by striking
			 Not later and all that follows through biennially
			 and inserting Not later than 3 years after the date of enactment of the
			 National Geologic Mapping Reauthorization Act of 2008 and
			 biennially.
		10.Authorization of
			 appropriations; allocationSection 9 of the National Geologic Mapping
			 Act of 1992 (43 U.S.C. 31h) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)In
				GeneralThere is authorized to be appropriated to carry out this
				Act $64,000,000 for each of fiscal years 2008 through
				2017.
					;
				and
			(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking 2000 and inserting
			 2008;
				(B)in paragraph (1),
			 by striking 48 and inserting 50; and
				(C)in paragraph (2),
			 by striking 2 and inserting 4.
				
